YATES, Judge,
concurring in the result.
Based on the frequency with which the wife terminated the employment of numerous attorneys, the number of continuances granted since the divorce petition was filed in March 1995, and the court’s admonitions against granting any further continuances after it set the February 1996 trial date, I believe that the trial court did not abuse its discretion in denying the wife’s request for a continuance. I would, however, reverse the court’s denial of the wife’s postjudgment motion and remand the case for the court to determine the wife’s rights and benefits as a spouse and as a military dependent.